State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 1, 2016                   522404
________________________________

In the Matter of ANGEL RR.
   and Another, Neglected
   Children.

SULLIVAN COUNTY DEPARTMENT OF
   SOCIAL SERVICES,                         MEMORANDUM AND ORDER
                    Respondent;

GLORIA RR.,
                    Respondent.

PEDRO RR.,
                    Appellant.
________________________________


Calendar Date:   October 14, 2016

Before:   McCarthy, J.P., Garry, Lynch, Devine and Clark, JJ.

                             __________


     Cliff Gordon, Monticello, for appellant.

      Constantina Hart, Sullivan County Department of Social
Services, Monticello, for Sullivan County Department of Social
Services, respondent.

      Hannah Rose Prall, Bloomingburgh, attorney for the
children.

                             __________


Lynch, J.

      Appeal from an order of the Family Court of Sullivan County
(McGuire, J.), entered December 3, 2015, which, in a proceeding
pursuant to Family Ct Act articles 10 and 10-A, continued the
permanency plan for the subject children.
                               -2-                522404

      Pedro RR. (hereinafter the father) and respondent are the
parents of two children born in 2002 and 2004 (hereinafter the
subject children). In March 2015, Family Court determined that
the father neglected four of his children, including the subject
children, and issued an order of protection against the father.1
The subject children were placed outside of the home and, in
December 2015, Family Court held a permanency hearing to reassess
their placement. The father, who was and remains incarcerated,
was provided notice of the permanency hearing and appeared via
telephone as a nonrespondent parent (see Family Ct Act § 1035
[d]). The father was represented by counsel who advised the
father to not speak during the hearing. Despite this advice, the
father said that he "just want[ed] to see [his] kids when [he
got] out" of prison. The court responded, "I believe there's an
order of protection in place that prevents you from seeing them
for at least eight years after the maximum expiration of your
sentence, so that's the way that is." The father now appeals.

      The father claims that he was denied his right to
participate in the December 2015 permanency hearing and requests
a new hearing. However, because the father appeared at a
subsequent permanency hearing in May 2016 and, thus, has received
the relief he now requests, we dismiss the appeal as moot (see
Matter of Little v Little, 107 AD3d 1065, 1066 [2013]; Matter of
Dye v Bernier, 104 AD3d 1102, 1102 [2013]). In any event, a
nonrespondent parent "has a limited statutory role and narrow
rights under Family Ct Act § 1035 (d) to: (1) pursue temporary
custody of his or her child/children during fact-finding, and (2)
seek permanent custody during the dispositional phase" (Matter of
Telsa Z. [Rickey Z.–Denise Z.], 71 AD3d 1246, 1251 [2010]).
Contrary to the father's argument on appeal, the record confirms
that the father received the requisite notice of the December
2015 permanency hearing (see Family Ct Act § 1089 [b] [i]; 12
NYCRR 205.17 [c]; Matter of Telsa Z. [Rickey Z.–Denise Z.], 71
AD3d at 1250-1251) and, in view of his extended incarceration, he
was in no position to pursue custody. Further, he cannot


     1
        This Court affirmed Family Court's finding in June 2016
(Matter of Stephanie RR. [Pedro RR.], 140 AD3d 1237, 1238
[2016]).
                              -3-                  522404

challenge the order of protection within the permanency hearing
(see Family Ct Act § 1061; Matter of Anderson v Anderson, 9 AD3d
619, 620 [2004]; Matter of Matthew W. v Sandra W., 291 AD2d 693,
694 [2002]).

     McCarthy, J.P., Garry, Devine and Clark, JJ., concur.



     ORDERED that the appeal is dismissed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court